Citation Nr: 0623183	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-32 684	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to special monthly pension based on the need for 
the aid and attendance of another person.



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a January 2004 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was then returned to the 
control of the RO in San Juan.
 

FINDINGS OF FACT

1.  The veteran's current principal disabilities are senile 
dementia, diabetes mellitus, congestive heart failure, 
hypertension, hypothyroidism, osteoarthritis, diverticulitis, 
status post myocardial infarction, anemia, status post 
ostomy, and glaucoma.  

2. The veteran is so nearly helpless as to need the regular 
aid and attendance of another person to protect him from the 
dangers inherent in his daily environment and to perform a 
significant portion of the activities of daily living.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance of another person have 
been met. 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension

The veteran primarily contends that he requires the aid and 
attendance of another person to protect him from the hazards 
of his daily life and to assist him with his activities of 
daily living.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002).  The law and regulations 
provide that, for pension purposes, a person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home because of 
mental or physical incapacity; or (2) helpless or blind, or 
so nearly helpless or blind, as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  Under 38 C.F.R. § 3.351(c)(1), a veteran is 
blind or so nearly blind as to need aid and attendance when 
he or she has corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  Under 38 C.F.R. § 3.351(c)(3), a veteran 
will be considered in need of regular aid and attendance if 
he or she establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others. In making such determinations, consideration is given 
to such conditions as: inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back etc.); inability of the claimant to 
feed himself or herself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2005).

VA treatment records show that the veteran is in constant 
need of assistance and supervision.  The veteran has altered 
thought processes and is substantially restricted to bed or 
to his house.  He is unable to travel except by ambulance and 
stretcher.  The veteran in incontinent and requires 
assistance with this.  A VA treatment note dated in June 2005 
indicates that the veteran needs assistance with activities 
of daily living.  The veteran is visited at home by VA social 
workers.  A treatment note dated in June 2005 also indicates 
that the veteran's wife reported that he is too weak to get 
out of bed on his own and will not eat.

A medical statement was received from the veteran's VA 
physician in July 2005.  She indicated that the veteran was 
not able to walk unaided and was not able to feed himself.  
She stated that the veteran needed assistance in bathing and 
tending to hygiene needs and was totally dependent in caring 
for the needs of nature.  Her opinion was that the veteran 
was essentially bedridden and unable to travel or leave his 
home without assistance.

After a careful and sympathetic review of the record, the 
Board concludes that the veteran is so nearly helpless as to 
need the regular aid and attendance of another person to 
protect him from the dangers inherent in his daily 
environment and to assist him in his activities of daily 
living.  He thus warrants a grant of the claimed benefit.  
The nature and extent of the veteran's disabilities indicate 
that the veteran needs substantial assistance in all aspects 
of his daily life and is dependent on others for basic care 
such as hygiene, feeding, dressing etc.  To the extent that 
this finding is accompanied by any doubt, it is resolved in 
favor of the veteran. See 38 U.S.C.A. § 5107(b).

In so finding, the Board notes the veteran's failure to 
report for a VA aid and attendance examination in November 
2003.  However, the Board is of the opinion that his mental 
illness and physical restrictions are adequately described in 
the other medical evidence of record and the case can be 
adjudicated without the need for additional examination.

II.  VCAA

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim for special monthly pension based on 
the need for aid and attendance of another person is a 
complete grant of the benefits sought on appeal.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).


ORDER

Entitlement to special monthly pension based on the need for 
the aid and attendance of another person is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


